DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Claims 1-13 are pending and under examination.

Priority
This application is a continuation-in-part of U.S. Application Serial No. 14/398,912, filed on January 13, 2015, which is a U.S. National Stage of PCT/IT2012/000136 filed on May 9, 2012.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/398,912, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The instant claims are drawn to a process for the preparation of a sterile active Paliperidone Palmitate powder.  

    PNG
    media_image1.png
    88
    646
    media_image1.png
    Greyscale

See Claim 1.
	Nowhere in the ‘912 application is Paliperidone Palmitate disclosed or described.1  This is newly added subject matter first introduced by Applicants in the instant application, filed 01/26/2021.
	Thus, Applicants are not entitled to the benefit of their earlier filed applications for the now claimed invention, which is afforded a priority date of January 26, 2021.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 01/26/2021 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  


Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1-13 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites a process for the preparation of “a sterile active Paliperidone Palmitate powder”, comprising the gamma-ray sterilization treatment “of the Paliperidone Palmitate”.  The claims are unclear because it is not apparent what “of the Paliperidone Palmitate” is referring to.  The only prior mention of any Paliperidone Palmitate in the claim is in the preamble where a preparation of “a sterile active Paliperidone Palmitate powder” is claimed.  Such is, however, the end product, i.e., it is what is produced by the claimed process.  As such, the gamma-ray sterilization treatment “of the Paliperidone Palmitate” cannot be reasonably construed to be referring to the “sterile active Paliperidone Palmitate powder” in the preamble.  As such, it is unclear what “of the Paliperidone Palmitate” is referring to and even if such is required to be a powder as recited in the preamble “a sterile active Paliperidone Palmitate powder”.
Claims 8-9 and 11 recite the limitation “the Paliperidone Palmitate powder”.  There is insufficient antecedent basis for this limitation in the claims for the reasons discussed infra. Specifically, it is unclear whether “the Paliperidone Palmitate powder” is referring to the “sterile active Paliperidone Palmitate powder” recited in the preamble of Claim 1 or the “Paliperidone Palmitate” recited in the body of Claim 1 that is treated with the gamma-ray sterilization.  However, if referring to “the Paliperidone Palmitate” recited in the body of Claim 1, the lack of antecedent basis for “the Paliperidone Palmitate powder” in Claims 8-9 and 11 renders it unclear whether Claim 1 is intended to be limited to gamma-ray sterilization treatment of a Paliperidone Palmitate powder.
The Examiner suggests amending Claim 1 to recite in the active method step “the gamma-ray sterilization treatment of Paliperidone Palmitate powder in a protective atmosphere” to remove any ambiguity as to what is being treated with the gamma-ray sterilization.

Claim 12 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 12 recites “[a] sterile packed Paliperidone Palmitate powder obtained according to the process of claim 1.”  It is unclear what is meant by “packed” in the context of the claims because claim 1 does not recite that the sterile Paliperidone Palmitate powder is in any way “packed”.  As such, it is unclear whether Claim 12 requires an added step of “packing” the sterile Paliperidone Palmitate powder obtained by the process of claim 1 in which case “[a] sterile packed Paliperidone Palmitate powder” as recited in claim 12 is not “obtained according to the process of claim 1”.  Alternatively, it is unclear if “obtained according to the process of claim 1” is intended to refer only to the Paliperidone Palmitate powder and “[a] sterile packed” is merely reciting the product of the process of claim 1, i.e., that the sterile Paliperidone Palmitate powder is “packed”.

Claim 13 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 13 recites a pharmaceutical composition comprising, inter alia, “a sterile Paliperidone Palmitate obtained according to the process of claim 1”.  It is unclear whether this sterile Paliperidone Palmitate is required to be a powder because the process of claim 1 recites a process “for the preparation of a sterile active Paliperidone Palmitate powder”.  Thus, as the sterile Paliperidone Palmitate obtained according to the process of claim 1 is a powder, it is unclear whether the pharmaceutical composition recited in Claim 13 is required to use “a sterile active Paliperidone Palmitate powder”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 12-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2006/114384 (Published Nov. 2, 2006).
	Applicants claim a sterile packed Paliperidone Palmitate powder obtained by the process of claim 1.  (Claim 12.) Applicants also claim a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a sterile Paliperidone Palmitate obtained by the process of claim 1.  (Claim 13.) Claim 1 recites a process for the preparation of a sterile active Paliperidone Palmitate powder, comprising the gamma-ray sterilization treatment of the Paliperidone Palmitate in a protective atmosphere.  
	Applicants are reminded that Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
	WO ‘384 teaches “Paliperidone palmitate (sterile grade)” and a pharmaceutical composition comprising the same and pharmaceutically acceptable carriers, e.g., polysorbate 80, polyethylene glycol 4000, water for injection, etc.  (Example 4; Table 6.)  WO ‘384 teaches aseptic crystalline Paliperidone palmitate per se. (Examples 1-3; Claims 9 and 10.)
	WO ‘384 teaches in the Comparative Example at p.10-11 irradiating Paliperidone Palmitate (I) with gamma ray doses of 5, 10, 15, 20, 25, and 30 kGY.  At a gamma-ray dose of 10 kGY, the purity of Paliperidone Palmitate decreased from 99.0% to 98.7%.  
	Thus, absent factual evidence to the contrary, the aseptic (sterile) Paliperidone palmitate crystals taught in WO ‘384, while made by a different process, are the same product as the sterile Paliperidone palmitate powder claimed by Applicants. Specifically, WO ‘384 teaches the purity of the sterile Paliperidone Palmitate made by the process described therein was 99.4% or more while the amount of degradation product (II-a) was 0.07% or lower and compounds (II-b) and (III) were not detectable. (p.12, l.13-15.)  This is substantially the same as the purity of Applicants’ sterilized Paliperidone Palmitate. (Table at p.12 of instant Specification.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO 2006/114384 (Published Nov. 2, 2006) in view of US 2015/0141412 A1 (Published May 21, 2015).
Applicants claim a process for the preparation of a sterile active Paliperidone Palmitate powder, comprising the gamma-ray sterilization treatment of the Paliperidone Palmitate in a protective atmosphere.  
WO ‘384 discloses that during pharmaceutical development, aseptic formulations of paliperidone palmitate (I) were initially obtained by gamma irradiation. (p.2, l.3-5.) Upon analysis of irradiated paliperidone, the process was found to give three breakdown products: up to 0.24% of II-a and II-b and up to 0.46% of III. (p.2, l.5-18; p.10-11, “Comparative Example”.)  Other techniques to sterilize paliperidone palmitate (I) were considered but sterilization by microfiltration was deemed impossible because the aqueous suspension of “submicron” paliperidone palmitate (I) would block the filter pores and heat sterilization proves impossible as compound (I) melts between 116.5 and 119.5 ºC. (p.2, l.19 to p.3, l.2.)  WO ‘384 discloses a process for preparing aseptic crystalline paliperidone palmitate comprising modification of synthetic method steps.  Regarding Claim 3, the paliperidone palmitate is “micronized”, e.g., has an average particle size ranging from 20 to 80 m. (p.9, l.21 to p.10, l.7, e.g.) WO ‘384 teaches in the Comparative Example at p.10-11 irradiating Paliperidone Palmitate (I) with gamma ray doses of 5, 10, 15, 20, 25, and 30 kGY. 
While acknowledging that aseptic formulations of paliperidone palmitate (I) were initially obtained by gamma irradiation and treating Paliperidone Palmitate with gamma ray doses of 5, 10, 15, 20, 25, and 30 kGY, WO ‘384 differs from the instant claims because it does not teach the gamma irradiation of paliperidone palmitate was carried out “in a protective atmosphere”.
US ‘412 discloses a process for preparing sterile active pharmaceutical ingredients (APIs) useful in the preparation of sterile product for ophthalmic use.  The process comprises the gamma-ray sterilization treatment of the APIs powder in a protective atmosphere. (Abstract.) US ‘412 teaches terminal sterilization of active pharmaceutical ingredients (APIs) is more convenient and cost effective than aseptic processing, which is highly costly for a drug substance considering the low value of the API compared with the final drug formulation. ([0002].)  The two problems with sterilization of Paliperidone palmitate described in WO ‘384 are also acknowledged as known problems with other sterilization techniques in US ‘412, i.e., heat and humidity sensitivity of pharmaceutical powders and filtration of suspensions not being practicable. ([0003]-[0006].)  US ‘412 teaches irradiation with gamma rays, when carried out directly on non-micronized or micronized bulk powder of an active pharmaceutical ingredient (API), preferably Brinzolamide, in the absence of oxygen, does not give rise to degradation processes and allows the physical-chemical characteristics of the products be preserved complying to the US Pharmacopoeia (USP) relevant monograph. ([0013].)  Regarding a protective atmosphere (Claim 1) such as helium atmosphere (Claims 9 and 11), it teaches the protective atmosphere is important to prevent degradations due to gamma irradiation and can be any atmosphere that replaces ambient air, e.g., helium atmosphere. ([0014] and [0017].)  Regarding Claims 2 and 7-8, the sterilization procedure may be carried out on the powder product packed under vacuum in a suitable container, such as a sealed bag made of a suitable plastic material, preferably polyethylene; this container is in its turn sealed in another bag made of oxygen and humidity proof, "high barrier materials" such us polylaminated aluminium or metallized foil coupled with plastic material such as polyester and polypropylene or polyethylene. ([0018].)  Regarding Claims 4-6, which require the radiation is 25, 15, or 8 KGy produced from Cobalt 60, it teaches gamma ray are produced from Cobalt 60 source, the process applies to micronised or not micronised powder packed in high barrier materials, and radiation is 10, 15, 20 and 25 KGy at room temperature (RT) ([0020] and Examples 1-3.)  Regarding Claim 10, the gamma-ray sterilization is carried out at room temperature or under dry ice (-78 ºC). (Examples 1-4.)
The prior art thus teaches gamma-ray sterilization of Paliperidone Palmitate (WO ‘384), upon which the claimed invention can be seen as an improvement.  The claimed invention is an improvement on the gamma-ray sterilization of Paliperidone Palmitate taught in WO ‘384 because carrying out the sterilization in a protective atmosphere, which is not taught by WO ‘384, reduces degradation products.
	The technique taught in US ‘412, the gamma-ray sterilization treatment of active pharmaceutical ingredients (APIs) powder in a protective atmosphere, predictably applies to the claimed Paliperidone Palmitate for several reasons.  First, gamma-ray sterilization of Paliperidone Palmitate was known to produce degradation products as taught in WO ‘384 (“[u]pon analysis of irradiated paliperidone, the process was found to give three breakdown products…”)  US ‘412 teaches the gamma-ray sterilization treatment of active pharmaceutical ingredients (APIs) powder in a protective atmosphere reduces degradation products (“[n]ow the Applicant has surprisingly found that the irradiation with gamma rays, when carried out directly on non-micronized or micronized bulk powder of an active pharmaceutical ingredient (API), preferably Brinzolamide, in the absence of oxygen, does not give rise to degradation processes…”) ([0013].)  Also see [0014] (“[t]he protective atmosphere is important in order to prevent degradations due to gamma irradiation…”) Second, WO ‘384 teaches that other sterilization techniques such as microfiltration and heat sterilization are not possible for Paliperidone Palmitate (“[s]terilization by microfiltration is impossible…[h]eat sterilization proves impossible…”.) WO ‘384 proposes using aseptic synthetic methods to make sterile Paliperidone Palmitate, however US ‘412 teaches terminal sterilization of active pharmaceutical ingredients (APIs), such as by gamma-irradiation, is more convenient and cost effective than aseptic processing. ([0002].)  
	A person of ordinary skill in the art would have recognized that applying the known technique of irradiation with gamma-rays under a protective atmosphere as taught in US ‘412 to Paliperidone Palmitate as taught in WO ‘384 would have yielded the predictable result of a sterile Paliperidone Palmitate product with minimal degradation products and therefore an improved method of terminal sterilization of Paliperidone Palmitate.  
	Therefore, it would have been obvious to a person of ordinary skill in the art to apply the known technique of irradiation with gamma-rays under a protective atmosphere of US ‘412 to the Paliperidone Palmitate active pharmaceutical ingredient of WO ‘384.  This would yield the predictable result of a sterile Paliperidone Palmitate product with minimal degradation products and therefore an improved method of terminal sterilization of Paliperidone Palmitate.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
USP No. 5,730,933 discloses methods of sterilizing biologically active compounds with gamma or electron-beam radiation where prior to irradiation, the protected mixture is subjected to vacuum or an inert gaseous atmosphere such as nitrogen, argon, helium, neon, and the like. It teaches it has been found that the stability of the biologically active compound improves when subjected to an inert or less reactive gases during irradiation treatment.
US 2009/0166178 A1 discloses methods for sterilizing a material comprising a biologically-active agent comprising irradiating said material with ionizing radiation at a dose of about 5 kGy to about 25 kGy while maintaining said material in an atmosphere comprising at least 95% by volume inert gas and at a temperature of about 4 ºC or lower.
HOWARD (Pharmaceutical Technology, Pharmaceutical Technology-03-01-2010, Volume 2010, Supplement, Issue 1) (Accessed from https://www.pharmtech.com/view/gamma-irradiation-pharmaceutical-manufacturing-environment on August 3, 2022) reviews the considerations for using gamma irradiation in pharmaceutical manufacturing. It teaches that available literature suggests ways to improve the results of an irradiation-sterilized product including, inter alia, “[p]urge the filled product of oxygen by overlaying it with an inert gas such as argon or nitrogen”.
	
Conclusion
Claims 1-13 are rejected.
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner
Art Unit 1629                                                                                                                                                                                                        
UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038


    
        
            
        
            
        
            
        
            
    

    
        1 Indeed, the only active pharmaceutical ingredient (API) disclosed or described in the ‘912 application is Brinzolamide.